DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0107937 (Sugiura).
With regards to claim 1, Sugiura discloses a rotary steerable tool comprising, as illustrated in Figures 1-8, a vibration measurement device (e.g. device of Figure 9) comprising a first sensor 310A,310A’ provided at a measurement surface 110 (e.g. housing of tool 100) that is substantially orthogonal to a rotational axis line (e.g. longitudinal axis of shaft 115; Figures 2,5-6; paragraph [0045]) of a rotating object 100 (e.g. steering tool; as observed in Figures 2,5,6); the first sensor being 310A,310A’ configured to measure accelerations along an x1 axis (e.g. along +x axis direction), ay1 axis (e.g. along +y axis direction), az1 axis (e.g. along _z axis direction) that are orthogonal to each other (paragraph [0084] indicates a tri-axial accelerometer); a second sensor 310B,310B’ provided at the measurement surface such that the second sensor is rotationally symmetrical with respect to the first sensor by 180 degrees about the rotational axis line (paragraph [0072]; as observed in Figures 5,6); the second sensor 310B,310B’ being configured to measure accelerations along an x2 axis (e.g. along -x axis direction), ay2 axis (e.g. -y axis direction), az2 axis (e.g. +z axis direction) that are orthogonal to each other (paragraphs [0084] indicates a tri-axial accelerometer paragraph [0084]); the first sensor 310A,310A’ and the second sensors 310B,310B’ are arranged such that, when the rotating object 100 is in an XYZ coordinate system in which a Z axis serving as a common axis line with the rotational axis line rotates (e.g. last sentence in paragraph [0045]; Figures 2,5,6); a direction of the z1 axis and a direction of the z2 axis coincide with a direction of the Z axis of the rotating object, and a positive direction of the z1 axis and a positive direction of the z2 axis coincide with each other (e.g. the examiner is consider the +z axis direction in the first sensor 310A,310A’ as this z1 axis and the +z axis direction in the second sensor 310B,310B’ as this z2 axis since one can choose and designate which direction corresponds to one’s desired direction when there is no specific orientation and/or reference specified); a direction of the x1 axis and a direction of the x2 axis coincide with a direction of an X axis of the rotating object, and a positive direction of the x1 axis and a positive direction of the x2 axis are opposite to each other, the X axis being orthogonal to the Z axis (e.g. the examiner is consider the +x axis direction in the first sensor 310A,310A’ as this x1 axis and the -x axis direction in the second sensor 310B,310B’ as this x2 axis since one can choose and designate which direction corresponds to one’s desired direction when there is no specific orientation and/or reference specified); a direction of the y1 axis and a direction of the y2 axis coincide with a direction of a Y axis of the rotating object, and a positive direction of the y1 axis and a positive direction of the y2 axis are opposite to each other, the Y axis being orthogonal to the Z axis and the X axis (e.g. the examiner is consider the +y axis direction in the first sensor 310A,310A’ as this y1 axis and the -y axis direction in the second sensor 310B,310B’ as this y2 axis since one can choose and designate which direction corresponds to one’s desired direction when there is no specific orientation and/or reference specified).  (See, paragraphs [0029] to [0097]).
With regards to claim 2, Sugiura further discloses a vibration calculating unit configured to calculate vibration of the rotating object based on signals output from the first sensor and the second sensor.  (See, paragraph [0075]).
With regards to claim 4, Sugiura further discloses the claimed features in the claim along with the equation 2.  (See, paragraph [0054]; equation 8)
With regards to claim 5, Sugiura suggests in paragraphs [0076],[0077] how an artisan of ordinary skill in the art would be able to derive the claimed equation 3 without departing from the scope of the invention.
With regards to claim 6, Sugiura further discloses the claimed features in the claim along with the equation 4.  (See, paragraphs [0075],[0077])
With regards to claim 7, Sugiura further discloses the claimed features in the claim along with the equation 5.  (See, paragraph [0048]; equation 4).
With regards to claim 10, a rotary machine 10 (e.g. drilling rig) comprising a rotating object 100 (e.g. steering tool) comprising the vibration measuring device.  (See, paragraphs [0030],[0034],[0035],[0045]; Figures 2,5,6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0107937 (Sugiura) in view of KR 2012/0068219 (Kim et al.).
With regards to claim 3, Sugiura does not disclose the claimed features in the claim along with equation 1.
Kim et al. discloses a torsional vibration  measuring apparatus comprising, as illustrated in Figures 1-3, a vibration measurement device 110 comprising a first sensor 114a provided at a measurement surface of a rotating object 112 (e.g. propulsion shaft); a second sensor 114b provided at the measurement surface such that the second sensor is rotationally symmetrical with respect to the first sensor by 180 degrees about the rotational axis line (as observed in Figure 2); calculating displacement of the measurement surface around a rotational axis line by integrating aƟ determined based on the equation aƟ = (ay1 + ay2)/2/r (paragraphs [0037],[0038] of translation).  (See, paragraphs [0021] to [0052] of translation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the teachings of Sugiura to the system of Sugiura to calculate displacement of the measurement surface around a rotational axis line by integrating aƟ determined based on the equation aƟ = (ay1 + ay2)/2/r to have the ability to better predict damage or deformation of the rotating object in advanced by measuring the actual torsional vibration deformation amount of the rotating object.
With regards to claim 8, Kim et al. further discloses an abnormality detecting unit configured to detect an abnormality of the relating object by comparing information about vibration of the rotating object acquired in advance and information about vibration obtained by the vibration calculating unit.  (See, paragraph [0040] of translation).
With regards to claim 9, Kim et al. further discloses the first sensor 114a and the second sensor 114b measure strain of the measurement surface (e.g. strain gage type accelerometer; [0030] of translation).

Response to Amendment
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861